Citation Nr: 0714840	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-13 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-operative 
residuals for total left hip replacement. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from May 1978 to March 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, wherein the RO denied the veteran's claim 
for service connection for post-operative residuals for total 
left hip replacement.  The veteran timely appealed the 
January 2003 rating action to the Board.

In January 2007, the veteran testified before the undersigned 
Veterans Law Judge at the Newark, New Jersey RO.  A copy of 
the hearing transcript has been associated with the claims 
file. 


FINDINGS OF FACT

1.  There is credible evidence that confirms the veteran's 
testimony that he was involved in a motor vehicle accident on 
April 25,1981, one month after he was discharged from service 
in March 1981. 

2.  Post-operative residuals of a left hip replacement were 
not diagnosed in service or for many years thereafter; and 
none of the medical evidence of record relates them to 
service.


CONCLUSION OF LAW

Post-operative residuals of a left hip replacement were not 
incurred in or aggravated by service, nor may their 
incurrence or aggravation therein be presumed. 
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice 
must inform the claimant of any information and evidence (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Proper VCAA notice 
should also provide notice as to veteran status, assignment 
of a rating, and an effective date.  Dingess v. Nicholson, 19 
Vet. App. 473, 486 (2006).

The RO provided VCAA notice to the veteran in letters, dated 
in March and July 2002.  The letters provided notice of the 
evidence necessary to substantiate the underlying claim for 
service connection for post-operative residuals of a total 
left hip replacement. The letters advised the veteran of what 
evidence he was responsible for providing and what evidence 
VA would undertake to obtain, and told him to submit relevant 
evidence in his possession.  While the veteran was not 
provided notice as to effective dates until a December 2006 
supplemental statement of the case, any deficiencies in the 
timing or content of this notice were nonprejudicial because 
a timing deficiency or absence of VCAA notice on a rating or 
effective date is generally not prejudicial to a claimant.  
Dunlap v. Nicholson, No. 03-0320 (U.S. Vet. App. Mar. 22, 
2007).  

Regarding VA's duty to assist the veteran with his claim on 
appeal, all pertinent and identified VA and private medical 
records have been obtained.  In this regard, in September 
2003, and in response to VA's request for records, Bayonne 
Medical Center, Bayonne, New Jersey reported that they did 
not have any records at their facility that pertained to the 
veteran.  In addition, in an un-dated response from the 
office of Dr. Edward Mastomonaco, it was reported that 
because the veteran had received treatment many years 
previously, that they no longer retained his records.

The veteran testified at the January 2007 Travel Board 
hearing that he was in receipt of disability benefits from 
the Social Security Administration (SSA).  As the veteran has 
not maintained that any SSA records would be relevant to his 
claim for service connection for post-operative residuals for 
total left hip replacement, VA is not required to obtain 
them.  Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

In addition, after the January 2007 hearing, the record was 
held open for sixty (60) days to provide the veteran an 
opportunity to submit a copy of an accident report 
surrounding his April 1981 motor vehicle accident.  In April 
2007, the Board received a copy of the aforementioned motor 
vehicle accident report (see, copy of New Jersey Police 
Accident Report, received by the Board in April 2007). 

Finally, while the veteran has a current diagnosis of a left 
hip arthritis, as discussed below, there is no medical 
evidence of any in-service incurrence, nor does the veteran 
contend.  Under these circumstances, the VCAA's duty to 
assist doctrine does not require that the veteran be afforded 
medical examination.
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by veteran of a causal 
connection between the disability and service).  In this 
regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements. The appeal is thus ready to be considered on 
the merits.


II.  Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§  1110, 1131 
(West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).  Service connection 
also may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 
38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where a veteran served for 90 days in active service, and 
arthritis develop to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002);
38 C.F.R. §§ 3.307, 3.309 (2006).



III.  Analysis

During a January 2007 Travel Board hearing, and in statements 
submitted by the veteran to the RO throughout the duration of 
the appeal, he maintained that shortly after he was 
discharged from service in March 1981, he severely injured 
his left hip in a motor vehicle accident on April 25, 1981.  
He testified that he was hospitalized for sixty (60) days 
and, as a result, was ineligible for Naval Reserve duty.  
(Transcript (T.) at pages (pgs.) 4, 5).

After a review of the foregoing evidence of record, the Board 
finds that service connection for post-operative residuals of 
a left hip replacement is not warranted.  In reaching the 
foregoing determination, the Board initially notes that the 
medical evidence shows that the veteran has a current left 
hip disability.  To that end, private X-rays of the left hip, 
performed in June 1997, revealed severe arthritis of the left 
hip.  At that time, he underwent a left hip femoral 
resurfacing procedure.  These same medical reports also 
reflect that the veteran had a known history of post-
traumatic osteoarthritis of the left hip, following motor 
vehicle-related injuries in 1981 (see, May and June 1997 
reports, respectively, submitted by The Hospital Center at 
Orange, Orange, New Jersey).  Recent VA treatment records, 
dated in April 2004, reflect that the veteran had continued 
to experience severe left hip pain.  X-rays [of the left hip] 
showed a prosthetic that had become loose with metal on metal 
wear.  X-rays, along with a computed tomography scan [of the 
left hip], revealed significant lysis of the acetabulun and 
the proximal femur.  

There is, however, no medical evidence of, nor does the 
veteran contend, of any in-service incurrence of a left hip 
disability.  To that end, service medical records are 
entirely negative for any subjective complaints, clinical 
findings or diagnoses of any left hip pathology.  More 
importantly, and as noted previously, the veteran has 
testified that the precipitating event for his left hip 
disability was a motor vehicle accident that occurred in 
April 1981, one month after he was discharged from service in 
March 1981.  The veteran's testimony is corroborated by a 
copy of a New Jersey Police Accident Report, received by the 
Board in April 2007, reflecting that he was involved in a 
motor vehicle accident on April 25, 1981, one month after he 
was discharged from service (See, copy of New Jersey Police 
Accident Report, received by the Board in April 2007).  Thus, 
as there is credible corroborating evidence of the veteran 
having been involved in a post-service motor vehicle 
accident, in conjunction with a dearth of medical evidence of 
an in-service injury to the left hip, service connection 
cannot be granted for post-operative residuals of a total 
left hip replacement is denied.  See 38 C.F.R. §§ 3.303, 
3.304.

Additionally, service connection is not warranted on a 
presumptive basis, as the first finding of degenerative 
changes in the left hip was in 1997, which is over a decade 
after the veteran was discharged from service in March 1981.  
See 38 C.F.R. §§ 3.307, 3.309.

In sum, the preponderance of the evidence is against the 
claim for service connection for post-operative residuals of 
a total left hip replacement and the claim is denied.  In 
making this decision, the Board has considered the benefit of 
the doubt doctrine; however, as the evidence is not equally-
balanced, in this regard, it does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.


ORDER

Service connection for post-operative residuals of a total 
left hip replacement is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


